Case 7:20-cv-05451-VB Document 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- x
ROCHEL GOLDKLANG, individually and on
behalf of all others similarly situated,

Plaintiff,
Vv.
RUBIN AND ROTHMAN, LLC,
and John Does 1-25,
Defendants. :
woneene --X

Filed 10/30/20 Page 1of1

nahn tr

| USDC SDNY

oy CUMENT
oCERONICALSL. .
Od -

este 10 (30/20

Pe a eer? einceenedeeeee urceenepraie eet
Sa ers iareyrmammer ented acme cha SSE

  

 

ORDER

20 CV 5451 (VB)

The Court has been advised that the parties have settled this case. Accordingly, it is

hereby ORDERED that this action is dismissed without costs, and without prejudice to the right

to restore the action to the Court’s calendar, provided the application to restore the action is

made by no later than December 28, 2020. To be clear, any application to restore the action

must be filed by December 28, 2020, and any application to restore the action filed thereafter

may be denied solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any

pending motions are moot.
The Clerk is instructed to close this case.

Dated: October 29, 2020
White Plains, NY

SO ORDERED:

 

Vincent L. Briccetti
United States District Judge
